Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/006056318 A1) and Markovitz et al (US 2010/0029518 A1).
The examiner notes that the intended use of a composition (for example as an initial break in lubricant) does not further limit a lubricant composition.
The examiner notes that the claim limitation of initial break in lubricant does not have any specific definition in the specification of the instant application. The specification does state that the lubricant may remain after any initial period. As such this limitation is interpreted to mean any lubricant that may be the first lubricant used in the lubricating situation of a mechanical system.
Regarding claims 1, 3-6 and 13, Kim teaches a lubricant composition (abstract). The lubricant is made for sliding surfaces (p 2-3) and is used as the only lubricant present. As such the lubricant may be considered a break in lubricant as it is the first and only lubricant used. The lubricant contains:
A. A dispersion medium. This is a base oil for a lubricant composition, see table 1 page 4.
C. A nanocarbon material. That is nanodiamonds that have had their surface modified. The preferred form is nanodiamonds. See p 39-41. The size is 4-6 nm, see p 49. The amount used is as low as 1000 ppm, see p 45.
Kim does not specifically state the form of the lubricant dispersion medium.
Markovitz teaches a lubricant composition (abstract). The lubricant is made for sliding surfaces (p 48) and is used as the only lubricant present. As such the lubricant may be considered a break in lubricant as it is the first and only lubricant used. The lubricant contains:
A. A dispersion medium. This is a mineral oil, polyol ester or PAO, see p 21. Example 1 uses PAO oil, see p 20 and 49.
C. A nanocarbon material. Fullerene, carbon nanotubes or nanodiamonds. The preferred form is nanodiamonds. See p 19 and example 1 p 49. 18 ppm p50. The size of the nanodiamonds is 4 to 20 nm, see p 22. This is used in the amount of 40 to 105 ppm, see p 23.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the PAO base oil of Markovitz in the invention of Kim. Kim calls for use of a base oil and a PAO is an effective base oil for a lubricant composition.
Regarding the coefficient of friction after friction test 1 and 2 of claims 5 and 6, and the haze value Kim does not specifically state these values. These value would include 0.14 for the coefficient of friction and the coefficient of friction ratio of 0.90 and 1.10 as a ratio between the coefficients of friction before and after testing. As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing the products of the prior art and the instant application are the same. The same nanocarbon (nanodiamonds that are surface modified) with the same size are used in the same amount and in the same dispersion medium. The examiner notes that example 1 of the instant application uses nanodiamond of 12 nm in the claimed taught by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771   

                                                                                                                                                                                                     /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771